Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                  Status of Claims
This is in response to applicant’s filing date of January 17, 2020. Claims 1-18 are currently pending.
                                                                  Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application KR10-2019-0088489, filed on July 22, 2019.  The certified copy of the application as required by 37 CFR 1.55 has been received.    
                                        Rejection of Claims – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9-10, and 14 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Okimoto et al (US-20190086917-A1) (“Okimoto”).
As per claim 1, Okimoto discloses autonomous driving controller (Figure 2), comprising:
 a processor configured (Okimoto at Para. [0071] which discloses “vehicle control system 100 may have a constitution in which an electronic control unit (ECU) in which a processor such as a central processing unit (CPU), a storage device, and a communication interface are connected with each other by an internal bus, a micro-processing unit (MPU), and the like are combined with each other.”) to:
 collect driving data when a vehicle is traveling (Okimoto at Para. [0049] discloses “detection device DD including the viewfinder 20, the radar 30, the camera 40, and the like”.), 
calculate a steering override reference value, which is a criterion of determining an override mode, based on the collected driving data (Okimoto at Para. [0117] which discloses “converting the degree of the driving intention to the numerical value with a threshold value for estimating whether or not the driving intention of the vehicle occupant P is decreased, that is set in advance.”), and 
control autonomous driving by varying the steering override reference value based on the collected driving data or information regarding a driver of the vehicle (Okimoto at Para. [0102] which discloses “switch control unit 150 switches between the automatic driving mode and the manual driving mode on the basis of a signal input from the automatic driving changeover switch 87. In addition, the switch control unit 150 performs the override for switching from the automatic driving mode to the manual driving mode on the basis of the operation from the vehicle occupant.”); and
 a storage configured to store the collected driving data and a set of instructions executed by the processor to cause the processor calculate the steering override reference value (Okimoto at Para. [0141] discloses “flowchart shown in FIG. 14 is repeatedly executed at predetermined time intervals … the override control unit 154 is able to return the condition (the threshold value) for performing the override to the reference value.”).  
As per claim 2, Okimoto discloses an autonomous driving controller, wherein the processor is configured to:
 determine an autonomous driving mode or an override mode by comparing a steering angle of the vehicle and a steering torque change value with the varied steering override reference value(Okimoto at Para [0121] which discloses “the vehicle occupant state estimation unit 152 detects the degree (the level value) of the driving intention from the estimated state of the vehicle occupant (step S102) and determines whether or not the detected degree is equal to or less than the threshold value (step S104).”), and  
control the vehicle based on the determined autonomous driving mode or override mode (Okimoto at Para [0077] discloses “automatic driving mode control unit 130 determines a mode of the automatic driving executed by the automatic driving control unit 120.”).  
As per claim 5, Okimoto disclose an autonomous driving controller wherein the collected driving data includes at least one of a steering angle, an amount of change in steering angle, a steering torque, or an amount of change in torque (Okimoto at Para. [0058] which discloses “steering angle sensor 79 detects a steering angle of the steering wheel 78 and outputs a steering angle signal indicating a detection result to the vehicle control system 100. The steering torque sensor 80 detects a torque applied to the steering wheel 78 and outputs a steering torque signal indicating a detection result to the vehicle control system 100.”).  
As per claim 6, Okimoto discloses an autonomous driving controller, wherein the processor is configured to identify the driver by comparing face data of the driver with previously stored driver information, when the driver rides in the vehicle (Okimoto at Para. [0111] discloses “the vehicle occupant state estimation unit 152 detects an opening and closing motion of eyes or a line of sight direction by feature information such as a movement of a body or the eyes of the vehicle occupant P, and a luminance or a shape using an outline of a face as a reference, on the basis of the captured image of the vehicle interior camera 400.”).  
As per claim 7, Okimoto discloses an autonomous driving controller, wherein the processor is configured to determine whether an autonomous driving mode is being enabled and calculate the steering override reference value when the autonomous driving mode is disabled (Okimoto at Para. [0130] which discloses “the override control unit 154 sets (returns) the condition (the threshold value) for performing the override” and in Para. [0131] which discloses “since the degree of the driving intention by the vehicle occupant is equal to or less than the threshold value, even if the condition for performing the override is set to be high”.).  
a display configured to display an autonomous driving control state based on the varied steering override reference value (Okimoto at Para. [0084] which discloses that “HMI control unit 170 is notified of the mode of the automatic driving.”).  
As per claim 10, Okimoto discloses a vehicle system for a vehicle (Figure 2), comprising:
 a sensing device configured to sense driving data and information regarding a driver of the vehicle (Okimoto at Figure 12 shows imaging device 400 and various sensor such as, at Para. [0104], “a load sensor 310A for the seat portion 302, a load sensor 310B for the backrest portion 304, and a load sensor 310C for the headrest 306 are provided”); and
 an autonomous driving controller configured (Okimoto at Para. [0071] which discloses “vehicle control system 100 may have a constitution in which an electronic control unit (ECU) in which a processor such as a central processing unit (CPU), a storage device, and a communication interface are connected with each other by an internal bus, a micro-processing unit (MPU), and the like are combined with each other.”) to:
 collect the driving data from the sensing device when a vehicle is traveling (Okimoto at Para. [0049] discloses “detection device DD including the viewfinder 20, the radar 30, the camera 40, and the like”.),
 calculate a steering override reference value, which is a criterion of determining an override mode, based on the collected driving data (Okimoto at converting the degree of the driving intention to the numerical value with a threshold value for estimating whether or not the driving intention of the vehicle occupant P is decreased, that is set in advance.”), and 
control autonomous driving by varying the steering override reference value based on the collected driving data or the driver information (Okimoto at Para. [0102] which discloses “switch control unit 150 switches between the automatic driving mode and the manual driving mode on the basis of a signal input from the automatic driving changeover switch 87. In addition, the switch control unit 150 performs the override for switching from the automatic driving mode to the manual driving mode on the basis of the operation from the vehicle occupant.”).  
As per claim 14, Okimoto discloses a vehicle system, wherein the autonomous driving controller is configured to determine an autonomous driving mode or an override mode by comparing a steering angle of the vehicle and a steering torque change value with the varied steering override reference value (Okimoto at Para. [0131] discloses “the override control unit 154 is able to return the condition (the threshold value) for performing the override to the reference value.”), and control the vehicle based on the determined autonomous driving mode or override mode (Okimoto at Para. [0058] which discloses “steering angle sensor 79 detects a steering angle of the steering wheel 78 and outputs a steering angle signal indicating a detection result to the vehicle control system 100. The steering torque sensor 80 detects a torque applied to the steering wheel 78 and outputs a steering torque signal indicating a detection result to the vehicle control system 100.”).  


                                       Rejection of Claims – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Okimoto as applied to claims 1 and 10  above, and further in view of Shuichi Tayama (US-20190155279-A1) (“Tayama”).
As per claim 3, Okimoto discloses an autonomous driving controller.  Okimoto does not explicitly disclose calculating the weight of a driver as criteria for 
Tayama in the same field of endeavor discloses a system and method that controls switching of automatic driving based on driver state.  See Abstract and Figure 4.
In particular, Tayama discloses wherein the processor is configured to calculate a weight of the driver as the driver information, when the driver sits in a driver seat of the vehicle (Tayama at Para. [0053] discloses the measuring of “driver's weight and variation thereof” using pressure sensors disposed at the driver’s seat; and in Para. [0067] using the measured weight to “determine[] an arousal state of the driver based on the data transmitted from the face image camera 28 and/or the body pressure sensors 30a, 31a at the driver's seat 26 (step St21).”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the override control unit of Okimoto to include the driver state information such as data from pressure sensors at a driver’s seat Tayama, since the ability to comprehensively and effectively address various levels of driver readiness insures that important information is received to determine an override reference level, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the measuring of driver state data of Tayama with the override control processing of Okimoto because the ability to suppress an unsuitable override protects “the driver from being provided with a feeling of strangeness at the time of automatic switching”. Tayama at Para. [0006].  
wherein the processor is configured to calculate the weight of the driver when received at least one of a signal indicating that the driver fastens a seat belt, a signal indicating a change in a length of the seat belt, or a signal indicating a change in a weight by a weight sensor of the vehicle (Tayama at Para. [0054] which disclose “the driver's state determining unit 22 extracts body pressure distribution, and a barycentric position and variation thereof at the seat face 30 and the seat back 31 and detect driving posture of the driver and variation thereof.”).  
As per claim 11, Okimoto discloses a vehicle system. Okimoto does not explicitly disclose calculating the weight of a driver as criteria for controlling autonomous driving. Okimoto does monitor the state of the driver based on imaging data and position and load of a driver’s seat. See Figure 12.
Tayama in the same field of endeavor discloses a system and method that controls switching of automatic driving based on driver state.  See Abstract and Figure 4.
In particular,  Tayama discloses wherein the sensing device includes  a weight sensor configured to measure a weight of the driver;  and a seat belt sensor configured to sense whether the driver fastens a seat belt or a length of the seat belt is changed (Tayama at Para. [0053] discloses the measuring of “driver's weight and variation thereof” using pressure sensors disposed at the driver’s seat; and in Para. [0067] using the measured weight to “determine[] an arousal state of the driver based on the data transmitted from the face image camera 28 and/or the body pressure sensors 30a, 31a at the driver's seat 26 (step St21).”).

Those in the art would be motivated to combine the measuring of driver state data of Tayama with the override control processing of Okimoto because the ability to suppress an unsuitable override protects “the driver from being provided with a feeling of strangeness at the time of automatic switching”. Tayama at Para. [0006].  
As per claim 12, Okimoto and Tayama disclose an autonomous driving system, wherein the autonomous driving controller is configured to determine whether the driver sits in a driver seat in the vehicle based on input values from the weight sensor and the seat belt sensor, and calculate the weight of the driver as the driver information (Tayama at Para. [0054] which disclose “the driver's state determining unit 22 extracts body pressure distribution, and a barycentric position and variation thereof at the seat face 30 and the seat back 31 and detect driving posture of the driver and variation thereof.”).  
As per claim 13, Okimoto and Tayama disclose an autonomous driving system, wherein the sensing device includes a torque sensor configured to measure a steering torque of the vehicle (Okimoto at Para. [0054] which discloses “a steering torque sensor 80”.); and
a capacitive sensor configured to measure an amount of change in steering torque of the vehicle (Okimoto at Para. [0068] which discloses “the vehicle control system 100 or information on an input steering angle or steering torque and changes the direction of the steerable wheels.” Okimoto allows for any type of load sensor so a capacitive load sensor is a possibility).  

Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Okimoto  as applied to claim 1 above, and further in view of Hemanki Kothari (US-20200117187-A1)(“ Kothari”).
As per claim 8, Okimoto discloses an autonomous driving controller.  Okimoto does not explicitly disclose determining steering override reference value based on learned steering tendency data.  Okimoto does monitor the state of the driver based on imaging data and position of the driver’s seat. See Figure 12.
Kothari in the same field of endeavor discloses autonomous car decision override wherein an artificial intelligence module uses machine learning algorithms to decide the best alternative vehicle actions that the authorized passenger is likely to select for similar future situations.  See Abstract and Figure 7.
In particular Kothari discloses, wherein the processor is configured to: determine whether a steering tendency of the driver is learned when the autonomous driving mode is enabled, calculate a steering override reference value based on learned steering tendency data when the learning of the steering tendency is completed, and calculate the steering override reference value based on a weight of the driver when the learning of the steering tendency is not completed (Kothari at Para. [0027] which discloses “wherein the artificial intelligence module uses machine learning algorithms 70 to decide alternative vehicle actions that the authorized passenger is likely to select for similar future situations; wherein said display displays the likely alternative vehicle actions, as determined by the artificial intelligence, to the authorized passenger of the autonomous vehicle that may be selected to override vehicle actions of the autonomous vehicle.”).   
    It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the override control unit of Okimoto to include artificial intelligence module would be used to store override decisions that the authorized passenger of the autonomous vehicle takes under different situations of Kothari, since the ability to comprehensively and effectively address various levels of driver readiness insures that important information is received to determine an override reference level, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the measuring of driver state data of Okimoto with the override control processing using learned conditions of Kothari because the ability to suppress an unsuitable override protects the driver from being provided with a feeling of strangeness at the time of automatic switching. 
Claim 15  is  rejected under 35 U.S.C. 103 as being unpatentable over Okimoto  as applied to claim 10 above, and further in view of Hemanki Kothari (US-20200117187-A1)(“ Kothari”) and Shuichi Tayama (US-20190155279-A1) (“Tayama”).

 determine whether an autonomous driving mode is being enabled, calculate the steering override reference value when the autonomous driving mode is disabled (Okimoto at Para. [0130] which discloses “the override control unit 154 sets (returns) the condition (the threshold value) for performing the override” and in Para. [0131] which discloses “since the degree of the driving intention by the vehicle occupant is equal to or less than the threshold value, even if the condition for performing the override is set to be high”.), 
Okimoto does not explicitly disclose determining steering override reference value based on learned steering tendency data.  Okimoto does monitor the state of the driver based on imaging data and position of the driver’s seat. See Figure 12.
Kothari in the same field of endeavor discloses autonomous car decision override wherein an artificial intelligence module uses machine learning algorithms to decide the best alternative vehicle actions that the authorized passenger is likely to select for similar future situations.  See Abstract and Figure 7.
In particular, Kothari discloses determine whether a steering tendency of the driver is learned when the autonomous driving mode is enabled (Kothari at Para. [0027] which discloses “wherein the artificial intelligence module uses machine learning algorithms 70 to decide alternative vehicle actions that the authorized passenger is likely to select for similar future situations; wherein said display displays the likely alternative vehicle actions, as determined by the artificial intelligence, to .   
    It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the override control unit of Okimoto to include artificial intelligence module would be used to store override decisions that the authorized passenger of the autonomous vehicle takes under different situations of Kothari, since the ability to comprehensively and effectively address various levels of driver readiness insures that important information is received to determine an override reference level, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the measuring of driver state data of Okimoto with the override control processing using learned conditions of Kothari because the ability to suppress an unsuitable override protects “the driver from being provided with a feeling of strangeness at the time of automatic switching”. 
calculate the steering override reference value based on learned steering tendency data when the learning of steering tendency is completed (Okimoto at Para. [0117] which discloses “converting the degree of the driving intention to the numerical value with a threshold value for estimating whether or not the driving intention of the vehicle occupant P is decreased, that is set in advance.”), and 
Okimoto and Kothari do not explicitly disclose calculating the weight of a driver as criteria for controlling autonomous driving. Okimoto does monitor the state of the driver based on imaging data and position of the driver’s seat. See Figure 12.

In particular Tayama discloses a way to calculate the steering override reference value based on a weight of the driver when the learning of steering tendency is not completed (Tayama at Para. [0053] discloses the measuring of “driver's weight and variation thereof” using pressure sensors disposed at the driver’s seat; and in Para. [0067] using the measured weight to “determine[] an arousal state of the driver based on the data transmitted from the face image camera 28 and/or the body pressure sensors 30a, 31a at the driver's seat 26 (step St21).”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the override control unit of Okimoto and Kothari  to include the driver state information such as data from pressure sensors at a driver’s seat Tayama, since the ability to comprehensively and effectively address various levels of driver readiness insures that important information is received to determine an override reference level, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the measuring of driver state data of Tayama with the override control processing of Okimoto and Kothari   because the ability to suppress an unsuitable override protects “the driver from being provided with a feeling of strangeness at the time of automatic switching”. Tayama at Para. [0006].  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okimoto et al (US-20190086917-A1) (“Okimoto”) and Hemanki Kothari (US-20200117187-A1) (“Kothari”).
As per claim 16, Okimoto discloses an autonomous driving control method (Figures 13-14), comprising:
 collecting driving data when a vehicle is traveling (Okimoto at Para. [0052] which discloses “vehicle sensor 60 includes a vehicle speed sensor that detects a vehicle speed, an acceleration sensor that detects acceleration, a yaw rate sensor that detects an angular velocity around a vertical axis, a direction sensor that detects a direction of the subject vehicle M, and the like.”);
 Okimoto does not explicitly disclose determining steering override reference value based on learned steering tendency data.  Okimoto does monitor the state of the driver based on imaging data and position of the driver’s seat. See Figure 12.
Kothari in the same field of endeavor discloses autonomous car decision override wherein an artificial intelligence module uses machine learning algorithms to decide the best alternative vehicle actions that the authorized passenger is likely to select for similar future situations.  See Abstract and Figure 7.
In particular, Kothari discloses learning a steering override reference value, which is a criterion of determining an override mode, based on the collected driving data (Kothari at Para. [0027] which discloses “wherein the artificial intelligence module uses machine learning algorithms 70 to decide alternative vehicle actions that the authorized passenger is likely to select for similar future situations; wherein said display displays the likely alternative vehicle actions, as determined by .   
    It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the override control unit of Okimoto to include artificial intelligence module would be used to store override decisions that the authorized passenger of the autonomous vehicle takes under different situations of Kothari, since the ability to comprehensively and effectively address various levels of driver readiness insures that important information is received to determine an override reference level, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the measuring of driver state data of Okimoto with the override control processing using learned conditions of Kothari because the ability to suppress an unsuitable override protects “the driver from being provided with a feeling of strangeness at the time of automatic switching”. 
controlling autonomous driving by varying the steering override reference value based on the collected driving data or information regarding a driver of the vehicle (Okimoto at Para. [0102] which discloses “switch control unit 150 switches between the automatic driving mode and the manual driving mode on the basis of a signal input from the automatic driving changeover switch 87. In addition, the switch control unit 150 performs the override for switching from the automatic driving mode to the manual driving mode on the basis of the operation from the vehicle occupant.”).  
wherein the steering override reference value is calculated when an autonomous driving mode is disabled (Okimoto at Para. [0130] which discloses “the override control unit 154 sets (returns) the condition (the threshold value) for performing the override” and in Para. [0131] which discloses “since the degree of the driving intention by the vehicle occupant is equal to or less than the threshold value, even if the condition for performing the override is set to be high”.).  
Claim 18  is  rejected under 35 U.S.C. 103 as being unpatentable over Okimoto and Kothari as applied to claim 16 above, and further in view of Shuichi Tayama (US-20190155279-A1) (“Tayama”).
As per claim 18, Okimoto and Kothari disclose an autonomous driving control method, wherein controlling of the autonomous driving by varying the steering override reference value includes:
 determining whether a steering tendency of the driver is learned when the autonomous driving mode is enabled (Kothari at Para. [0027] which discloses “wherein the artificial intelligence module uses machine learning algorithms 70 to decide alternative vehicle actions that the authorized passenger is likely to select for similar future situations; wherein said display displays the likely alternative vehicle actions, as determined by the artificial intelligence, to the authorized passenger of the autonomous vehicle that may be selected to override vehicle actions of the autonomous vehicle.”);
   calculating the steering override reference value based on learned steering tendency data when the learning of steering tendency is completed converting the degree of the driving intention to the numerical value with a threshold value for estimating whether or not the driving intention of the vehicle occupant P is decreased, that is set in advance.”) ; and
Okimoto and Kothari do not explicitly disclose calculating the weight of a driver as criteria for controlling autonomous driving. Okimoto does monitor the state of the driver based on imaging data and position of the driver’s seat. See Figure 12.
Tayama in the same field of endeavor discloses a system and method that controls switching of automatic driving based on driver state.  See Abstract and Figure 4.
In particular Tayama discloses calculating the steering override reference value based on a weight of the driver when the learning of steering tendency is not completed (Tayama at Para. [0053] discloses the measuring of “driver's weight and variation thereof” using pressure sensors disposed at the driver’s seat; and in Para. [0067] using the measured weight to “determine[] an arousal state of the driver based on the data transmitted from the face image camera 28 and/or the body pressure sensors 30a, 31a at the driver's seat 26 (step St21).”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the override control unit of Okimoto and Kothari  to include the driver state information such as data from pressure sensors at a driver’s seat Tayama, since the ability to comprehensively and effectively address various levels of driver readiness insures that important 
Those in the art would be motivated to combine the measuring of driver state data of Tayama with the override control processing of Okimoto and Kothari   because the ability to suppress an unsuitable override protects “the driver from being provided with a feeling of strangeness at the time of automatic switching”. Tayama at Para. [0006].  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katsuhiko Sato (US-20200207348-A1) discloses a driving control apparatus where override threshold values are configured to be altered to prevent excessive steering. See Abstract and Figure 2.  See Paras [0111]-[0112] for determining override threshold value altering to prevent excessive steering.
Nagase et al (US-20190300014-A1) discloses a driving assist system with a diving mode calculator that can determine if a steering torque detected is a steering override or a false detection. See at least the Abstract and Figure 8.
Kim et al (US-20190047621-A1) discloses a lane keeping assist system and method where the system adjust a criterion for driver override depending on an error between a driving path of the vehicle and a target path according to the driving state of the vehicle. See Abstract and Para. [0102].
Kumakiri et al (US-20170351256-A1) discloses a vehicle control device that uses a steering reaction force setting unit configured to set a steering reaction force based on how a vehicle occupant grips the steering wheel. See Figures 3 and 11.
. 

                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black  can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ELLIS B RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661